Case 4:21-mc-01300 Document 1-2 Filed on 05/28/21 in TXSD Page 1 of 20




          EXHIBIT 2
Case 4:21-mc-01300 Document 1-2 Filed on 05/28/21 in TXSD Page 2 of 20




                            January 8, 2021
Case 4:21-mc-01300 Document 1-2 Filed on 05/28/21 in TXSD Page 3 of 20
    Case 4:21-mc-01300 Document 1-2 Filed on 05/28/21 in TXSD Page 4 of 20




February 8, 2021 by 5:00 PM EST
Case 4:21-mc-01300 Document 1-2 Filed on 05/28/21 in TXSD Page 5 of 20
Case 4:21-mc-01300 Document 1-2 Filed on 05/28/21 in TXSD Page 6 of 20
Case 4:21-mc-01300 Document 1-2 Filed on 05/28/21 in TXSD Page 7 of 20
Case 4:21-mc-01300 Document 1-2 Filed on 05/28/21 in TXSD Page 8 of 20
Case 4:21-mc-01300 Document 1-2 Filed on 05/28/21 in TXSD Page 9 of 20
Case 4:21-mc-01300 Document 1-2 Filed on 05/28/21 in TXSD Page 10 of 20
Case 4:21-mc-01300 Document 1-2 Filed on 05/28/21 in TXSD Page 11 of 20
Case 4:21-mc-01300 Document 1-2 Filed on 05/28/21 in TXSD Page 12 of 20
Case 4:21-mc-01300 Document 1-2 Filed on 05/28/21 in TXSD Page 13 of 20
Case 4:21-mc-01300 Document 1-2 Filed on 05/28/21 in TXSD Page 14 of 20
Case 4:21-mc-01300 Document 1-2 Filed on 05/28/21 in TXSD Page 15 of 20
Case 4:21-mc-01300 Document 1-2 Filed on 05/28/21 in TXSD Page 16 of 20
Case 4:21-mc-01300 Document 1-2 Filed on 05/28/21 in TXSD Page 17 of 20
Case 4:21-mc-01300 Document 1-2 Filed on 05/28/21 in TXSD Page 18 of 20
Case 4:21-mc-01300 Document 1-2 Filed on 05/28/21 in TXSD Page 19 of 20
Case 4:21-mc-01300 Document 1-2 Filed on 05/28/21 in TXSD Page 20 of 20
